Title: To George Washington from Alexander Hamilton, 19 December 1780
From: Hamilton, Alexander
To: Washington, George


                        
                            Dr Sir
                            Albany Decr 19th 80
                        
                        Mr Renselaar who has the direction of the Armory here tells me that the Board of War, write him they are
                            unable to support it any longer, on the present establishment for want of supplies—and propose to him to endeavour to have
                            it carried on by contract. This he declares is impossible—The armory must either continue on the present footing or cease.
                            As far as I understand the matter, there is no objection to the terms in themselves—but a want of means to comply with
                            them—If there is a want of means the thing must be relinquished, but as it does not strike me that it can be more
                            difficult to maintain an armory here than elsewhere—and as I apprehend in the present state of our Arsenals, we shall
                            stand in need of all the repairing we can, I take the liberty, at Mr Ranselaars request to mention the matter to you—I have seen the Armory myself—It appears to be in excellent order and under a very ingenious industrious
                            man—I am told it has been conducted hitherto with great activity. Its situation is in my opinion advantageous—As there is
                            a considerable body of troops always at West Point and the army generally in its vicinity the River is very convenient for
                            transportation to and from the Armory, and, I should think, would be conducive to oeconomy—This consideration strikes me
                            as of importance—General Knox however will be the best judge of the usefulness of this armory.
                        Mr Renselaar also mentions a considerable number of hides in the hands of persons here who had had orders
                            from the Clothier General not to dispose of them but by his orders—He says he can no longer but with great difficulty
                            procure leather for the public works on credit—and has requested me to mention this also to Your Excellency.
                        Mrs Hamilton presents her respectful compliments to Mrs Washington and yourself—After the holidays we shall
                            be at Head Quarters.
                        I believe I imparted to you General Schuylers wish that you could make it convenient to pay a visit with Mrs
                            Washington this winter—He and Mrs Schuyler have several times repeated their inquiries and wishes—I have told them I was
                            afraid your business would not permit you—If it should, I shall be happy you will enable me to let them know about what
                            period will suit—When the slaying arrives, it will be an affair of two days up and two days down. With the most respectful
                            Attachment I have the honor to be Yr Excellys Obed. Ser.
                        
                            A. Hamilton
                        
                    